        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 1 of 6




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Seavers

                        IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,
 v.                                                   MOTION FOR LEAVE TO FILE
                                                       AMENDED COMPLAINT AND
 The ESTATE of ALEXANDRE CAZES,
                                                      SUPPORTING MEMORANDUM
 deceased, a citizen of Canada, formerly
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit                    Case No.: 2:18-cv-00712-DB-DBP
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA                                 Judge Dee Benson
 POST aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or                    Magistrate Judge Dustin B. Pead
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
             Defendants.

        Plaintiffs James and Deborah Seaver, by and through counsel, pursuant to Fed. R. Civ. P.

15(a), move this Court for leave to file the Amended Complaint in the form attached as Exhibit

A.




1573828.1
        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 2 of 6




                     RELIEF SOUGHT AND GROUNDS FOR RELIEF

        Plaintiffs propose to file an Amended Complaint for the sole purpose of adding the

United States Postal Service (“USPS”) as an additional defendant. Plaintiffs were unable name

the USPS as a defendant when their Complaint (Dkt. 2) was filed, because Plaintiffs were barred

from filing litigation against the USPS until expiration of the time prescribed for USPS to

adjudicate the claims under 28 U.S.C. § 1346(b) and 26 U.S.C. § 2675. USPS failed to

adjudicate Plaintiffs’ notice of claims within the time permitted and, therefore, Plaintiffs seek to

commence litigation against USPS.

        Plaintiffs are in the complicated and disputed process of serving defendants domiciled in

China and Thailand. Thus, service of process has not been completed on all the foreign

defendants. Because all the defendants have not been served, no discovery has been conducted

by the parties and a scheduling order has not been entered. Plaintiffs served The TOR project, a

Massachusetts company, on September 19, 2018 (Dkt. 4). On March 14, 2019, EMS

Cooperative aka Universal Postal Union (“UPU”), a Swiss entity, filed a submission regarding

service of the Complaint (Dkt. 21). On May 20, 2019, this Court dismissed The TOR Project as

a defendant (Dkt. 23). On May 30, 2019, this Court ordered that, with respect to UPU, it would

address any objections to a summons only “if presented with an appropriate filing or motion

consistent with the Federal Rules of Civil Procedure” (Dkt. 25).

        The joinder of USPS as a defendant will not delay the litigation or require an amendment

of the scheduling order, since service of the foreign defendants is incomplete and no scheduling

order has been entered. No party will have to file an amended answer. No discovery will have

to be duplicated. This Court will not have to amend any of its orders. Thus, no party will be

                                                  2
1573828.1
        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 3 of 6




prejudiced by the filing of the Amended Complaint. Under the liberal standard for amendment

of pleadings in Rule 15(a), leave to amend should be granted.

                                       RELEVANT FACTS

        1.     On August 16, 2018, Plaintiffs sent to USPS their Notice of Claim and Standard

Form 95, as required by 28 U.S.C. §2675, 39 U.S.C. § 409, and 30 C.F.R. § 912.5. On

September 6, 2018, USPS sent a letter to Plaintiffs disclosing that it had received the claim on

August 20, the claim was assigned to the USPS’s National Tort Center, and advising Plaintiffs

that USPS had six months to adjudicate the claim (the “USPS Letter”). A copy of the USPS

Letter is attached as Exhibit B.

        2.     During the six-month adjudication period and up the present date, USPS has not

sent any additional correspondence to Plaintiffs, nor has it sent notice of final denial of the claim.

See 39 C.F.R. § 912.3.

        3.     Plaintiffs filed their Complaint on September 7, 2018 (Dkt. 2).

        4.     The TOR Project (“TOR”) was served with a Summons and Complaint on

September 19, 2018 (Dkt. 4).

        5.     On September 26, 2018, this Court issued a Summons as to China Postal Express

& Logistics (Dkt. 6).

        6.     On October 24, 2018, TOR filed its motion to dismiss (Dkt. 13).

        7.     On May 20, 2019, this Court entered its Memorandum Decision and Order

granting TOR’s motion to dismiss (Dkt. 23).




                                                  3
1573828.1
        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 4 of 6




        8.     On May 23, 2019, this Court issued a second Summons as to China Postal

Express & Logistics after the process server in China requested changes to the first Summons

(Dkt. 24).

                                           ARGUMENT

        Rule 15(a) provides that a court considering a motion for leave to amend “should freely

give leave when justice so requires.” Thus, “liberal granting of leave to amend reflects the basic

policy that pleadings should enable a claim to be heard on its merits.” Calderon v. Kan. Dept. of

Social & Rehabilitation Servs., 181 F.3d 1180, 1185–86 (10th Cir. 1999). When an amendment

would permit a plaintiff to “pursu[e] a valid claim,” the “general rule” is for leave to be granted.

Donnell v. Taylor, No. 2:09-cv-127, 2010 WL 3200239, *2 (D. Utah Aug. 12, 2010). The

Supreme Court has indicated that district courts may withhold leave to amend only when the

movant has shown undue delay, bad faith, dilatory motive, when the movant has repeatedly

failed to cure deficiencies in previous amendments, when an amendment would cause the

opponent undue prejudice, or when the amendment would be futile. U.S. ex rel. Ritchie v.

Lockheed Martin Corp., 558 F.3d 1161, 1166 (10th Cir. 2009).

        Plaintiffs’ claims against USPS are valid and they should be heard on the merits.

Plaintiffs have good faith reasons to file the Amended Complaint, they have not previously

sought to amend the Complaint, and, in seeking to add USPS as a defendant, they have not

engaged in undue delay. The addition of USPS merely adds claims that could not have been

made before the administrative process required to file suit was exhausted.

        Plaintiffs do not expect any party to oppose the filing of the Amended Complaint.

However, none of the defendants will be unduly prejudiced by the addition of USPS as a

                                                  4
1573828.1
        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 5 of 6




defendant, since they will not have to file amended answers, duplicate any discovery, nor will

litigation be delayed by joining USPS. See Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir.

2009) (typically, courts only find prejudice when an amendment unfairly affects opponents in

preparing their responses to the amendment). No defense tactics and strategies will have to be

changed as a result of the filing of the Amended Complaint. For example, the claims against

USPS are so similar to the claims against the other defendants that only four paragraphs were

added to the Complaint to create the Amended Complaint. In fact, other than USPS, the other

defendants should favor the filing of the Amended Complaint, because it will ensure that all

potentially-liable parties are in a single lawsuit and it will enable them to file cross-claims for

allocation of fault.

                                          CONCLUSION

        Plaintiffs request that they be granted leave to file their Amended Complaint for the

foregoing reasons.

        DATED: June 21, 2019.

                                  JOS, JONES, WALDO, HOLBROOK & MCDONOUGH, P.C.

                                        By: /s/ J. Angus Edwards
                                            Jeffrey Gooch
                                            J. Angus Edwards
                                            Attorneys for the Seavers




                                                   5
1573828.1
        Case 2:18-cv-00712-DB-DBP Document 26 Filed 06/21/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

      I certify that on June 21, 2019, I caused a true and correct copy of the foregoing MOTION

FOR LEAVE TO FILE AMENDED COMPLAINT AND SUPPORTING MEMORANDUM

to be filed using the Court’s electronic filing system, providing notice of filing to the following:

        Vincent J. Velardo (velardo@litchfieldcavo.com)
        Greg Soderberg (soderberg@litchfieldcavo.com)
        LITCHFIELD CAVO LLP
        420 E. South Temple, Suite 510
        Salt Lake City, Utah 84111
        Attorneys for The Tor Project, Inc.
                                JOS,

                                       By: /s/ J. Angus Edwards




                                                  6
1573828.1
